
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.28


SUMMARY OF DIRECTOR COMPENSATION


        We pay our non-employee directors, who consist of all our directors
other than our chief executive officer, an annual fee of $75,000 for their
services as directors. We pay an annual fee of $25,000 to the chair of our audit
committee, $20,000 to the chair of our compensation committee, $10,000 to the
chairs of our executive committee and our nominating and corporate governance
committee, and $5,000 to each non-employee director who serves as a member, but
not the chair, of any committee for service on each committee above one. Our
non-employee chairman also receives an annual fee of $150,000, as well as office
space, support services and healthcare benefits, for his services as chairman of
our board of directors. Each independent director serving on a committee also
receives an additional amount equal to $1,500 for each committee meeting
attended by such director after the eighth meeting of such committee in a
calendar year. Directors who are employees do not receive separate fees for
their services as directors. All of the payments described in this paragraph are
made in cash.

        Under the terms of our 2006 equity incentive plan, each director who is
not employed by, and does not provide independent contractor services as a
consultant or advisor to, us or our subsidiaries receives automatic restricted
stock awards. We refer to these directors as our "outside directors." Currently,
our outside directors are Dr. Rowland Moriarty, Prof. Robert Holthausen,
Messrs. William Concannon, Thomas Avery and Robert Whitman and Mme. Nancy
Hawthorne. Each outside director who is reelected as one of our directors at, or
whose term continues after, our annual meeting of shareholders will, on the date
of the meeting, receive a restricted stock award, vesting in four equal annual
installments beginning on the first anniversary of the date of grant, valued at
$75,000, based on the closing price of our common stock as of that date. Each
person who is first elected an outside director at our annual meeting of
shareholders will receive, on the date of his or her election, a restricted
stock award, vesting in four equal annual installments beginning on the first
anniversary of the date of grant, valued at $75,000, based on the closing price
of our common stock as of that date.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.28



SUMMARY OF DIRECTOR COMPENSATION
